
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10(dd)


The Dow Chemical Company
Elective Deferral Plan
Effective for Deferrals after January 1, 2005

ARTICLE I
   
PURPOSE AND EFFECTIVE DATE

The purpose of The Dow Chemical Company Elective Deferral Plan ("Plan") is to
aid The Dow Chemical Company and its subsidiaries in retaining and attracting
executive employees by providing them with tax deferred savings opportunities.
The Plan provides a select group of management and highly compensated employees,
within the meaning of Sections 201(2), 301(a)3 and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended (ERISA) and therefore exempt
from Parts 2, 3, and 4 of Title I of ERISA, of The Dow Chemical Company and
certain subsidiaries with the opportunity to elect to defer receipt of specified
portions of compensation, and to have these deferred amounts treated as if
invested in specified Hypothetical Investment Benchmarks. The Plan shall be
effective for deferrals made hereunder on or after January 1, 2005, and is
intended to comply with the provisions of Section 409A of the Internal Revenue
Code. The benefits provided under the Plan shall be provided in consideration
for services to be performed after the effective date of the Plan, but prior to
the executive's Separation from Service.

Amendments were made to the Plan on January 10, 2005 and March 11, 2005 to
further comply with the provisions of Section 409A of the Internal Revenue Code,
and a minor amendment was made to the Plan on January 23, 2006. On September 1,
2006, the Plan was amended to further comply with the provisions of Section 409A
of the Internal Revenue Code and, effective September 1, 2006 and January 1,
2007, to change the Hypothetical Investment Benchmarks. On November 1, 2006, the
Plan was amended for Change of Control language.

ARTICLE II
  
DEFINITIONS

        For the purposes of this Plan, the following words and phrases shall
have the meanings indicated, unless the context clearly indicates otherwise:

        Section 2.01    Administrator.    "Administrator" means the Retirement
Board appointed under the Dow Employees' Pension Plan.

        Section 2.02    Base Salary.    "Base Salary" means the annual base rate
of pay from the Company at which a Participant is employed (excluding
Performance Awards, commissions, relocation expenses, and other non-regular
forms of compensation) before deductions under (A) deferrals pursuant to
Section 4.02 and (B) contributions made on his or her behalf to any qualified
plan maintained by any Company or to any cafeteria plan under Section 125 of the
Internal Revenue Code maintained by any Company.

        Section 2.03    Base Salary Deferral.    "Base Salary Deferral" means
the amount of a Participant's Base Salary which the Participant elects to have
withheld on a pre-tax basis from his Base Salary and credited to his or her
Deferral Account pursuant to Section 4.02.

        Section 2.04    Beneficiary.    "Beneficiary" means the person, persons
or entity designated by the Participant to receive any benefits payable under
the Plan pursuant to Article VIII.

        Section 2.05    Board.    "Board" means the Board of Directors of The
Dow Chemical Company.

        Section 2.06    Change of Control.    For purposes of this Plan, a
"Change of Control" shall be deemed to have occurred on: (a) the date that any
one person, or more than one person acting as a group acquires, ownership of
stock of The Dow Chemical Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of The Dow Chemical Company, (b) the date that a
majority of the members of the Board of Directors of The Dow Chemical Company is
replaced during any 12-month period by directors whose

211

--------------------------------------------------------------------------------



appointment or election is not endorsed by a majority of the directors before
the date of the appointment or election, (c) the date that any one person, or
more than one person acting as a group, acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) ownership of stock of The Dow Chemical Company possessing 35% or
more of the total voting power of the stock of such corporation, (d) the date
that any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from The Dow Chemical Company that
has a total gross fair market value equal to or more than 40% of the total gross
fair market value of all of the assets of The Dow Chemical Company immediately
before such acquisition or acquisitions, provided that the following asset
transfers shall not result in a Change of Control: (i) a transfer of assets to a
stockholder of The Dow Chemical Company in exchange for or with respect to its
stock, (ii) a transfer to a corporation, 50% or more of the total value or
voting power of which is owned, directly or indirectly, by The Dow Chemical
Company, (iii) a transfer to a person, or more than one person acting as a
group, that owns 50% or more of the stock of The Dow Chemical Company, or (iv) a
transfer to an entity, at least 50% of the total value or voting power of which
is owned, directly or indirectly, by a person described in clause (iii). This
definition of "Change of Control" is intended to conform to the definition of a
"change in ownership or effective control of a corporation, or a change in the
ownership of a substantial portion of the assets of a corporation" as defined
under Section 409A of the Internal Revenue Code of 1986, as amended, and any
subsequent authority issued pursuant thereto, and no corporate event shall be
considered a Change of Control unless it meets such requirements.

        Section 2.07    Common Stock.    "Common Stock" means the common stock
of The Dow Chemical Company.

        Section 2.08    Company.    "Company" means The Dow Chemical Company,
its successors, any subsidiary or affiliated organizations authorized by the
Board or the Administrator to participate in the Plan and any organization into
which or with which The Dow Chemical Company may merge or consolidate or to
which all or substantially all of its assets may be transferred.

        Section 2.09    Deferral Account.    "Deferral Account" means the
notional account established for record keeping purposes for each Participant
pursuant to Article VI.

        Section 2.10    Deferral Period.    "Deferral Period" is defined in
Section 4.02.

        Section 2.11    Deferred Amount.    "Deferred Amount" is defined in
Section 4.02.

        Section 2.12    Designee.    "Designee" shall mean The Dow Chemical
Company's Global Compensation & Benefits Department to whom the Administrator
has delegated the authority to take action under the Plan.

        Section 2.13    Disability.    "Disability" means a Participant who is
(i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or is (ii) by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Company. The Administrator, in its
complete and sole discretion, shall determine a Participant's Disability. The
Administrator may require that the Participant submit to an examination on an
annual basis, at the expense of the Company at which such Participant was
employed, by a competent physician or medical clinic selected by the
Administrator to confirm Disability. On the basis of such medical evidence, the
determination of the Administrator as to whether or not a condition of
Disability exists or continues shall be conclusive.

        Section 2.14    Eligible Compensation.    "Eligible Compensation" means
any Base Salary, Performance Awards or Other Bonuses and any other monies deemed
to be eligible compensation by The Dow Chemical Company.

        Section 2.15    Eligible Employee.    "Eligible Employee" means an
employee of any Company who: (i) is a United States employee or an expatriate
who is paid from one of The Dow Chemical Company's U.S. entities, (ii) is a
member of the functional specialist/functional leader or global leadership job
families, (iii) has a job level of L2 or higher, (iv) is eligible for
participation in the Savings Plan, (v) is designated by the Administrator as
eligible to participate in the Plan as of September 30 for deferral of Base
Salary and Performance Awards, and (vi) qualifies as a member of the "select
group of management or highly compensated employees" under ERISA. For purposes
of Section 7.15, Discretionary Company Contributions, only, "Eligible Employee"
also means an employee who: (i) is a United States employee, (ii) has terminated
employment with a foreign affiliate of the Company and has accepted employment
with one of the Company's U.S. entities,

212

--------------------------------------------------------------------------------



(iii) is eligible for a signing bonus from one of the Company's U.S. entities,
(iv) has a job level of AP5 or higher, (v) is eligible for participation in the
Savings Plan and (vi) qualifies as a member of the "select group of management
or highly compensated employees" under ERISA.

        Section 2.16    ERISA.    "ERISA" means the Employee Retirement Income
Security Act of 1974, as amended.

        Section 2.17    Fair Market Value.    "Fair Market Value" of a share of
Common Stock means the closing price of The Dow Chemical Company's Common Stock
on the New York Stock Exchange on the most recent day on which the Common Stock
was so traded that precedes the date the Fair Market Value is to be determined.
The definition of Fair Market Value in this Section shall be exclusively used to
determine the values of a Participant's interest in The Dow Chemical Company
Stock Index Fund (defined in Section 6.02(b)) for all relevant purposes under
the Plan.

        Section 2.18    Form of Payment.    "Form of Payment" means payment in
one lump sum or in substantially equal monthly, quarterly or annual installments
not to exceed 15 years.

        Section 2.19    Hardship Withdrawal.    "Hardship Withdrawal" means the
early payment of all or part of the balance in a Deferral Account(s) in the
event of an Unforeseeable Emergency.

        Section 2.20    Hypothetical Investment Benchmark.    "Hypothetical
Investment Benchmark" shall mean the phantom investment benchmarks which are
used to measure the return credited to a Participant's Deferral Account.

        Section 2.21    Key Employee.    Key employee means an employee of any
Company within the meaning of Section 416(i) of the Internal Revenue Code,
without regard to paragraph (5) thereof. Unless otherwise determined by the
Administrator, for purposes of the preceding, an employee of any Company who
meets the following requirements is a Key Employee: (i) the employee is a United
States employee or an expatriate who is paid from one of The Dow Chemical
Company's U.S. entities, (ii) the employee is a member of the global leadership
job family, (iii) the employee has a job level of V5 or higher, (iv) the
employee is eligible for participating in the Savings Plan, (v) the employee is
designated by the Administrator as eligible to participate in the Plan as of
September 30 for deferral of Base Salary and Performance Awards, and (vi) the
employee qualifies as a member of the "select group of management or highly
compensated employees" under ERISA.

        Section 2.22    Matching Contribution.    "Matching Contribution" means
the amount of annual matching contribution that each Company will make to the
Plan.

        Section 2.23    Other Bonus.    "Other Bonus" means the amount awarded
to a Participant for a Plan Year under any other incentive plan maintained by
any Company that has been established and authorized as eligible for deferral.

        Section 2.24    Other Deferral.    "Other Deferral" means the amount of
a Participant's Other Bonus which the Participant elects to have withheld on a
pre-tax basis credited to his or her account pursuant to Section 4.02.

        Section 2.25    Participant.    "Participant" means any individual who
is eligible and makes an election to participate in this Plan by filing a
Participation Agreement as provided in Article IV.

        Section 2.26    Participation Agreement.    "Participation Agreement"
means an agreement filed by a Participant in accordance with Article IV.

        Section 2.27    Performance Awards.    "Performance Awards" means the
amount paid in cash to the Participant by any Company in the form of annual
incentive bonuses for a Plan Year.

        Section 2.28    Performance Deferral.    "Performance Deferral" means
the amount of a Participant's Performance Award which the Participant elects to
have withheld on a pre-tax basis from his or her Performance Award and credited
to his or her account pursuant to Section 4.02.

        Section 2.29    Phantom Share Units.    "Phantom Share Units" means
units of deemed investment in shares of The Dow Chemical Company Common Stock so
determined under Section 6.02(b).

213

--------------------------------------------------------------------------------



        Section 2.30    Plan Year.    "Plan Year" means a twelve-month period
beginning January 1 and ending the following December 31.

        Section 2.31    Retirement.    "Retirement" means normal or early
retirement of a Participant from the Companies after attaining age 65 or age 50
with at least ten years of service under the Dow Employees' Pension Plan or any
other defined benefit pension plan maintained by a Company under which a
Participant is eligible to receive a benefit.

        Section 2.32    Retirement Board.    "Retirement Board" means the
general administrator of the Plan appointed under the Dow Employees' Pension
Plan.

        Section 2.33    Savings Plan.    "Savings Plan" means The Dow Chemical
Company Employees' Savings Plan as it currently exists and as it may
subsequently be amended.

        Section 2.34    Section 16 Participant.    "Section 16 Participant"
means an officer or director of The Dow Chemical Company required to report
transactions in The Dow Chemical Company securities to the Securities and
Exchange Commission pursuant to Section 16(a) of the Securities Exchange Act of
1934.

        Section 2.35    Separation from Service.    "Separation from Service"
means the cessation of a Participant's services as an employee of the Companies,
whether voluntary or involuntary, for any reason other than Retirement, or
Disability or death, determined consistent with guidance issued by the
Department of the Treasury regarding what constitutes a "separation from
service" under Section 409A of the Internal Revenue Code.

        Section 2.36    Unforeseeable Emergency.    "Unforeseeable Emergency"
means severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant's spouse, or a dependent (as
defined in Section 152 of the Internal Revenue Code) of the Participant, loss of
the Participant's property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant as determined by the Administrator. The amount of the
distribution may not exceed the amounts necessary to satisfy such emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant's assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship).

        Section 2.37    Valuation Date.    "Valuation Date" means the last day
of each calendar month or such other date as the Administrator in its sole
discretion may determine.

ARTICLE III
  
ADMINISTRATION

        Section 3.01    Administrator Duties.    This Plan shall be administered
by the Retirement Board. The Retirement Board shall consist of not less than
three members who may, but need not, be employed by any Company. Each person
appointed to the Retirement Board shall signify acceptance of his or her
position and may resign by delivery of a written notice to The Dow Chemical
Company. The Dow Chemical Company may remove any member at its pleasure by
delivery of a written notice to the member. In the event of any vacancy in
membership, The Dow Chemical Company shall (or, if at least three members are
then serving, may in its discretion) appoint a successor to fill the vacancy in
office; provided, however, that the Retirement Board may exercise its full
authority and discretion notwithstanding the existence of any vacancy. Members
shall serve without compensation for their services. The Retirement Board shall
act by a majority of its members by vote at a meeting or by unanimous consent in
writing. If all members of the Retirement Board are not available, a quorum,
consisting of three (3) members of the Retirement Board, may act by a majority
of the quorum. It may authorize one or more of its members to execute documents
in its behalf. Any person, upon written notification of the authorization, shall
accept and rely upon that authorization until notified in writing that the
Retirement Board has revoked the authorization. The Retirement Board shall
appoint a secretary (who may or may not be a Retirement Board member) to keep
all minutes of its meetings and to receive and deliver all notices. The
secretary shall record and, where appropriate, communicate to all persons
affected all delegations made by the Retirement Board of its responsibilities,
any rules and procedures adopted by the Retirement Board and all other formal
actions taken by the Retirement Board. No member of the Retirement Board shall
vote or act on any matter relating solely to him/herself. The Administrator may
participate in a meeting of such committee by

214

--------------------------------------------------------------------------------



means of a conference telephone or similar communications equipment that enables
all persons participating in the meeting to hear each other, and such
participation in a meeting shall constitute presence in person at the meeting
and waiver of notice of such meeting.

The Administrator shall be responsible for the administration of this Plan and
shall have all powers necessary to administer this Plan, including discretionary
authority to determine eligibility for benefits and to decide claims under the
terms of this Plan, except to the extent that any such powers that are specially
vested in any other person administering this Plan by the Administrator. The
Administrator may from time to time establish rules for the administration of
this Plan, and it shall have the exclusive right to interpret this Plan and to
decide any matters arising in connection with the administration and operation
of this Plan. All rules, interpretations and decisions of the Administrator
shall be conclusive and binding on any Company, Participants and Beneficiaries.

The Administrator has delegated to The Dow Chemical Company's Global
Compensation & Benefits Department responsibility for performing certain
administrative and ministerial functions under this Plan. The Designee shall be
responsible for determining in the first instance issues related to eligibility,
Hypothetical Investment Benchmarks, distribution of Deferred Amounts,
determination of account balances, crediting of hypothetical earnings and
debiting of hypothetical losses and of distributions, withdrawals, deferral
elections and any other duties concerning the day-to-day operation of this Plan.
The Administrator shall have discretion to delegate such additional duties as it
may determine. The Designee may retain and supervise outside providers, third
party administrators, record keepers and professionals (including in-house
professionals) to perform any or all of the duties delegated to it hereunder.

Neither The Dow Chemical Company, any other Company, a member of the Board, a
member of the Retirement Board nor any Designee shall be liable for any act or
action hereunder, whether of omission or commission, by any other member or
employee or by any agent to whom duties in connection with the administration of
this Plan have been delegated or for anything done or omitted to be done in
connection with this Plan.

The Dow Chemical Company shall, to the fullest extent permitted by law,
indemnify each director, officer or employee of The Dow Chemical Company
(including the heirs, executors, administrators and other personal
representatives of such person), each member of the Retirement Board and any
Designee against expenses (including attorneys' fees), judgments, fines, amounts
paid in settlement, actually and reasonably incurred by such person in
connection with any threatened, pending or actual suit, action or proceeding
(whether civil, criminal, administrative or investigative in nature or
otherwise) in which such person may be involved by reason of the fact that he or
she is or was serving this Plan in any capacity at the request of The Dow
Chemical Company, the Administrator or Designee.

Any expense incurred by The Dow Chemical Company or the Administrator relative
to the administration of this Plan shall be paid by The Dow Chemical Company
and/or may be deducted from the Deferral Accounts of the Participants as
determined by the Administrator or Designee.

        Section 3.02    Claim Procedure.    If a Participant or Beneficiary
("claimant") makes a written request alleging a right to receive payments under
this Plan or alleging a right to receive an adjustment in benefits being paid
under this Plan, such actions shall be treated as a claim for benefits. Benefits
under this Plan shall be payable only if the Designee or the Administrator, as
the case may be, determines, in its sole discretion, that a claimant is entitled
to them.

        (a)   All initial claims for benefits under this Plan shall be sent to
the Designee. If the Designee determines that any individual who has claimed a
right to receive benefits, or different benefits, under this Plan is not
entitled to receive all or any part of the benefits claimed, the Designee shall
inform the claimant in writing of such determination and the reasons therefor in
terms calculated to be understood by the claimant. The notice shall be sent
within 90 days of receipt of the claim unless the Designee determines that
additional time, not exceeding 90 additional days, is needed and so notifies the
claimant in writing before the expiration of the initial 90 day period. Any
written notice of extension for review shall include the circumstances requiring
extension and date by which a decision is expected to be rendered. A written
notice of denial of benefits shall (1) state specific reasons for the denial,
(2) make specific reference to the pertinent Plan provisions on which the denial
is based, (3) describe any additional material or information that is necessary
to support the claimant's claim and an explanation of why such material or
information is necessary, and (4) include a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of all documents, records or other information relevant (as defined by
Department of Labor Regulation Section 2560.503-1(m)) to the claim. Such notice
shall, in addition, inform the claimant of the procedure that the claimant
should follow to take advantage of the review procedures set forth

215

--------------------------------------------------------------------------------



below in the event the claimant desires to contest the denial of the claim,
including the right to bring a civil action under Section 502(a) of ERISA
following exhaustion of review procedures set forth herein.

        (b)   The claimant may within 60 days after notice of the denial submit,
in writing, to the Administrator a notice that the claimant contests the denial
of his or her claim and desires a further review by the Administrator. During
the review process, the claimant has the right to submit written comments,
documents, records and other information relating to the claim for benefits,
which the Administrator shall consider without regard to whether the items were
considered upon the initial review. The Administrator shall within 60 days
thereafter review the claim and authorize the claimant to, upon request and free
of charge, have reasonable access to, and copies of all documents, records or
other information relevant (as defined by Department of Labor Regulation
Section 2560.503-1(m)) to the claim. The Administrator will render a final
decision on behalf of The Dow Chemical Company with specific reasons therefor in
writing and will transmit it to the claimant within 60 days of the written
request for review, unless the Administrator determines that additional time,
not exceeding 60 days, is needed, and so notifies the claimant in writing before
the expiration of the initial 60 day period. Any written notice of extension for
review shall include the circumstances requiring extension and date by which a
decision is expected to be rendered. A written notice of denial of benefits upon
review shall (1) state specific reasons for the denial, (2) make specific
reference to the pertinent Plan provisions on which the denial is based, and
(3) include a statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of all documents, records
or other information relevant (as defined by Department of Labor Regulation
Section 2560.503-1(m)) to the claim. Such notice shall, in addition, inform the
claimant of the right to bring a civil action under Section 502(a) of ERISA. If
such determination is adverse to the claimant, it shall be binding and
conclusive unless the claimant notifies the Administrator within 90 days after
the mailing or delivery to him or her by the Administrator of its determination
that he or she intends to institute legal proceedings challenging the
determination of the Administrator, and actually institutes such legal
proceeding within 180 days after such mailing or delivery.

ARTICLE IV
  
PARTICIPATION

        Section 4.01    Participation.    Participation in the Plan shall be
limited to Eligible Employees who elect to participate in this Plan by filing a
Participation Agreement with the Administrator. A Participation Agreement must
be filed on or prior to the November 30 (Eastern Standard Time) immediately
preceding the Plan Year in which the Eligible Compensation to which the
Participation Agreement relates is earned. The Administrator shall have the
discretion to establish special deadlines regarding the filing of Participation
Agreements for Participants. Notwithstanding the foregoing, the Administrator,
in its sole discretion, may permit a newly eligible Participant to submit a
Participation Agreement within 30 days after that employee becomes eligible, and
deferrals shall commence as soon as practical thereafter for Eligible
Compensation earned after the Administrator receives a completed and timely
submitted Participation Agreement. An individual shall not be eligible to elect
to participate in this Plan unless the individual is a Participant for the Plan
Year for which the election is made. In the event a Participant transfers to a
subsidiary of any Company and such subsidiary does not participate in the Plan,
the Participant's Deferred Amount shall cease, and the Participant's Deferral
Account shall remain in effect until such time as the benefits are distributed
as originally elected by the Participant in the Participation Agreement or in
accordance with the terms and conditions of the Plan.

        Section 4.02    Contents of Participation Agreement.    Subject to
Article VII, each Participation Agreement shall set forth: (i) the amount of
Eligible Compensation for the Plan Year or performance period to which the
Participation Agreement relates that is to be deferred under the Plan (the
"Deferred Amount"), expressed as either a dollar amount or a percentage of the
Base Salary and Performance Awards for such Plan Year or performance period;
provided, that the minimum Deferred Amount for any Plan Year or performance
period shall not be less than 5% (in 5% increments) of Base Salary and/or 5% (in
5% increments) of Performance Award/Other Bonus; (ii) the maximum Deferred
Amount for any Plan Year or performance period shall not exceed 50% of Base
Salary and 85% of Performance Award/Other Bonus; (iii) the period after which
payment of the Deferred Amount is to be made or begin to be made (the "Deferral
Period"), which shall be (A) a specific future year, not greater than the year
the Participant reaches age 701/2 or (B) the period ending upon Separation from
Service of the Participant; and (iv) the form in which payments are to be made,
which may be a lump sum or in substantially equal monthly, quarterly or annual
installments not to exceed 15 years. Participation Agreements are to be
completed in a format specified by the Administrator.

216

--------------------------------------------------------------------------------



        Section 4.03    Modification or Revocation of Election by
Participant.    A Participant may not change the amount of his or her Deferred
Amount during a Plan Year. A Participant's Participation Agreement may not be
made, modified or revoked retroactively, except for the 2004 Performance Award
can be revoked. For deferrals to occur from Performance Awards, the Participant
must be actively employed or an eligible Retiree.

ARTICLE V
  
DEFERRED COMPENSATION

        Section 5.01    Elective Deferred Compensation.    Except for Section 16
Participants, the Deferred Amount of a Participant with respect to each Plan
Year of participation in the Plan shall be credited to the Participant's
Deferral Account as and when such Deferred Amount would otherwise have been paid
to the Participant. For Section 16 Participants who elect to direct their
Deferred Amount to the Hypothetical Investment Benchmark of The Dow Chemical
Company Stock Index Fund only, the Deferred Amount of that Participant with
respect to each Plan Year of participation shall be credited to the
Participant's Deferral Account in the Hypothetical Investment Benchmark of 125%
of Ten Year Treasury Notes as and when such Deferred Amount would otherwise have
been paid to the Participant; on a quarterly basis (on the last business day of
the months of March, June, September and December), such Deferred Amount shall
be reallocated to the Hypothetical Investment Benchmark of The Dow Chemical
Company Stock Index Fund. If a Participant is employed at a Company other than
The Dow Chemical Company, such Company shall pay or transfer the Deferred
Amounts for all such Company's Participants to The Dow Chemical Company as and
when the Deferred Amounts are withheld from a Participant's Base Salary,
Performance Award or Other Bonus. Such forwarded Deferred Amounts will be held
as part of the general assets of The Dow Chemical Company. The earnings based on
a Participant's investment selection among the Hypothetical Investment
Benchmarks specified in Appendix A hereto, as amended by the Administrator from
time to time, shall be borne by The Dow Chemical Company. To the extent that any
Company is required to withhold any taxes or other amounts from the Deferred
Amount pursuant to any state, Federal or local law, such amounts shall be taken
out of other compensation eligible to be paid to the Participant that is not
deferred under this Plan.

        Section 5.02    Vesting of Deferral Account.    Except as provided in
Sections 7.05 and 7.15, a Participant shall be 100% vested in his or her
Deferral Account as of each Valuation Date.

ARTICLE VI
   
MAINTENANCE AND INVESTMENT OF ACCOUNTS

        Section 6.01    Maintenance of Accounts.    Separate Deferral Accounts
shall be maintained for each Participant. More than one Deferral Account may be
maintained for a Participant as necessary to reflect (a) various Hypothetical
Investment Benchmarks and/or (b) separate Participation Agreements specifying
different Deferral Periods and/or forms of payment. A Participant's Deferral
Account(s) shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to the Participant pursuant to this
Plan, and shall not constitute or be treated as a trust fund of any kind. The
Administrator shall determine the balance of each Deferral Account, as of each
Valuation Date, by adjusting the balance of such Deferral Account as of the
immediately preceding Valuation Date to reflect changes in the value of the
deemed investments thereof, credits and debits pursuant to Section 6.02 and
Section 7.05 and distributions pursuant to Article VII with respect to such
Deferral Account since the preceding Valuation Date.

        Section 6.02    Hypothetical Investment Benchmarks.    (a) Each
Participant shall be entitled to direct the manner in which his or her Deferral
Accounts will be deemed to be invested, selecting among the Hypothetical
Investment Benchmarks specified in Appendix A hereto, as amended by the
Administrator from time to time, and in accordance with such rules, regulations
and procedures as the Administrator may establish from time to time.
Notwithstanding anything to the contrary herein, earnings and losses based on a
Participant's investment elections shall begin to accrue as of the date such
Participant's Deferred Amounts are credited to his or her Deferral Accounts.
Participants, except for Section 16 Participants, can reallocate among the
Hypothetical Investment Benchmarks on a daily basis. Section 16 Participants can
reallocate among the Hypothetical Investment Benchmarks in accordance with such
rules, regulations and procedures as the Administrator may establish from time
to time.

217

--------------------------------------------------------------------------------



        (b)   (i) The Hypothetical Investment Benchmarks available for Deferral
Accounts will include "The Dow Chemical Company Stock Index Fund." The Dow
Chemical Company Stock Index Fund will consist of deemed investments in shares
of The Dow Chemical Company Common Stock including reinvestment of dividends,
stock splits and without brokerage fees. Deferred Amounts that are deemed to be
invested in The Dow Chemical Company Stock Index Fund shall be converted into
Phantom Share Units based upon the Fair Market Value of the Common Stock as of
the date(s) the Deferred Amounts are to be credited to a Deferral Account. The
portion of any Deferral Account that is invested in The Dow Chemical Company
Stock Index Fund shall be credited, as of each dividend payment date, with
additional Phantom Share Units of Common Stock with respect to cash dividends
paid on the Common Stock with record dates during the period beginning on the
day after the most recent preceding Valuation Date and ending on such Valuation
Date.

        (ii)   When a reallocation or a distribution of all or a portion of a
Deferral Account that is invested in The Dow Chemical Company Stock Index Fund
is to be made, the balance in such a Deferral Account shall be determined by
multiplying the Fair Market Value of one share of Common Stock on the most
recent Valuation Date preceding the date of such reallocation or distribution by
the number of Phantom Share Units to be reallocated or distributed. Upon a
distribution, the amounts in The Dow Chemical Company Stock Index Fund shall be
distributed in the form of cash having a value equal to the Fair Market Value of
a comparable number of actual shares of Common Stock.

        (iii)  In the event of a reorganization, recapitalization, stock split,
stock dividend, combination of shares, merger, consolidation, or other change in
the corporate structure of The Dow Chemical Company affecting Common Stock, or a
sale by The Dow Chemical Company of all or part of its assets, or any
distribution to stockholders other than a normal cash dividend, then the
Administrator may make appropriate adjustments to the number of deemed shares
credited to any Deferral Account. The determination of the Administrator as to
such adjustments, if any, to be made shall be conclusive.

        (iv)  Notwithstanding any other provision of this Plan, the
Administrator shall adopt such procedures as it may determine are necessary to
ensure that with respect to any Participant who is actually or potentially
subject to Section 16(b) of the Securities Exchange Act of 1934, as amended, the
crediting of deemed shares to his or her Deferral Account is deemed to be an
exempt purchase for purposes of such Section 16(b), including without limitation
requiring that no shares of Common Stock or cash relating to such deemed shares
may be distributed for six months after being credited to such Deferral Account.

        Section 6.03    Statement of Accounts.    Each Participant shall be
issued quarterly statements of his or her Deferral Account(s) in such form as
the Administrator deems desirable, setting forth the balance to the credit of
such Participant in his or her Deferral Account(s) as of the end of the most
recently completed quarter.

ARTICLE VII
  
BENEFITS

        Section 7.01    Time and Form of Payment.    Except as otherwise
provided in this Article, at the end of the Deferral Period for each Deferral
Account, The Dow Chemical Company shall pay to the Participant the balance of
such Deferral Account at the time or times elected by the Participant in the
applicable Participation Agreement. If the Participant is employed at a Company
other than The Dow Chemical Company, such Company shall pay the balance of such
Participant's Deferral Account, pursuant to the terms of the Plan, and The Dow
Chemical Company shall reimburse such Company for any such payments.

        (a)   If the Participant has elected to receive payments from a Deferral
Account in a lump sum and payment is made upon Separation from Service after
becoming Retirement eligible, The Dow Chemical Company (or any other Company as
described above) shall pay the balance in such Deferral Account (determined as
of the most recent Valuation Date preceding the end of the Deferral Period) in
cash on the January 31st after the end of the Deferral Period, and/or as soon as
administratively feasible in the year of the payment of the Performance Award
for the Performance Award deferral.

        (b)   If the Participant has elected to receive payments from a Deferral
Account in installments and payment is made upon Separation from Service after
becoming Retirement eligible, The Dow Chemical Company (or any other Company as
described above) shall make cash only payments from such Deferral Account, each
of which annual amount shall consist of an amount equal to (i) the balance of
such Deferral Account as of the most recent annual Valuation Date preceding the
first annual payment date times (ii) a fraction, the numerator of which is one
and the denominator of which is the number of remaining installment years
(including the installment being paid). The first such installment shall be paid
on the January 31st after the end of the Deferral Period and/or as soon as
administratively feasible in the year of the payment of the Performance

218

--------------------------------------------------------------------------------



Award for the Performance Award deferral, and each subsequent installment shall
be paid on or about the anniversary of such first payment or in quarterly or
monthly intervals, if selected. Each such installment shall be deemed to be made
on a pro rata basis from each of the different deemed investments of the
Deferral Account (if there is more than one such deemed investment).

        (c)   If the Participant incurs a Separation from Service before
becoming Retirement eligible, section 7.11 shall apply.

Notwithstanding any of the foregoing: (i) for Key Employees, distributions may
not be made before the date which is 6 months after the date of Separation from
Service, and (ii) Deferral Account distributions must begin no later than the
April 1stafter the calendar year in which the Participant reaches age 701/2.

        Section 7.02    Changing Form of Benefit.    Participants may elect an
alternative form of payout as available under Section 7.01 by written election
filed with the Administrator; provided, however, that the Participant files the
election at least twelve (12) months prior to the first day of the month in
which payments are to commence. If a Participant changes his/her form of payout
from a lump sum to installments, the first installment date cannot occur earlier
than five years after the date on which the lump sum was scheduled to be made. A
Participant cannot reduce the overall length of the installment period (e.g.,
from 15 years to 10 years) nor can a Participant increase the frequency of
installment payments (e.g., from annual to quarterly or monthly payments). A
Participant cannot change his form of election from installments to a lump sum.

        Section 7.03    Changing Form of Benefit to Delay
Distribution.    Participants may elect to delay their form of payout as
available under Section 7.01 as long as the first payment with respect to which
such election is made must be deferred for a period of not less than 5 years
from the date such payment otherwise would have been made. If the distribution
date is set at Retirement, then the delay must be a minimum of 5 years beyond
the year the Participant could Retire as defined in Section 2.31.

        Section 7.04    Changing Form of Benefit to Accelerate
Distribution.    Acceleration of the distribution timing is only allowed for
death, Disability, Unforeseeable Emergency or limited circumstances in
accordance with governmental regulations.

        Section 7.05    Matching Contribution.    Each Participant who elects to
make deferrals of Eligible Compensation to the Plan will be credited with a
Matching Contribution utilizing the same formula authorized under the Savings
Plan for employer matching contributions. For purposes of calculating the match
under this Plan, The Dow Chemical Company will assume each Participant is
contributing the maximum allowable amount to the Savings Plan and receiving a
match thereon. This assumed match from the Savings Plan will be offset from the
Matching Contribution calculated under provisions of the Plan. Notwithstanding
the foregoing, the sum of the Matching Contribution under the Plan plus the
assumed employer matching contributions under the Savings Plan may not exceed
fifteen thousand dollars ($15,000) in each Plan Year. The amount of the Matching
Contribution may be based on a formula that takes into account a Participant's
overall compensation and may be subject to maximum or minimum limitations. The
Matching Contribution shall be credited to the Deferral Account as soon as
administratively feasible within the first 60 days of the following Plan Year.
The Matching Contribution shall be invested among the same Hypothetical
Investment Benchmarks as defined in 6.02 in the same proportion as the elections
made by the Participant governing the Base Salary deferrals of the Participant.
The Matching Contribution shall be distributed to the Participant according to
the election made by the Participant governing his or her Base Salary deferrals
and will vest one hundred percent (100%) on the date credited to the
Participant's account.

If a Participant is employed by a Company, other than The Dow Chemical Company,
an amount equal to all Matching Contributions credited to Participants of such
Company shall be paid or transferred in full by such Company to The Dow Chemical
Company as of the date such Matching Contribution is credited to a Participant's
Deferral Account. The Dow Chemical Company shall hold such amounts as part of
the general assets of The Dow Chemical Company.

        Section 7.06    Retirement.    Subject to Section 7.01 and Section 7.12
hereof, if a Participant has elected to have the balance of his or her Deferral
Account distributed upon Retirement, which is a Separation from Service but the
Participant is Retirement eligible (or after a specific future year after
Retirement), the account balance of the Participant (determined as of the most
recent Valuation Date preceding the end of the Deferral Period) shall be
distributed in installments or a lump sum in accordance with the Plan and as
elected in the Participation Agreement. Notwithstanding any of the foregoing,
Deferral Account distributions must begin no later than the April 1st after the
calendar year in which the Participant reaches age 701/2.

219

--------------------------------------------------------------------------------



        Section 7.07    Distributions after Specific Future Year.    Subject to
Section 7.01 and Section 7.12 hereof, if a Participant has elected to defer
Eligible Compensation under the Plan until a stated future year, the account
balance of the Participant (determined as of the most recent Valuation Date
preceding such Deferral Period) shall be distributed in installments or a lump
sum in accordance with the Plan and as elected in the Participation Agreement.
Notwithstanding any of the foregoing, Deferral Account distributions must begin
no later than the April 1st after the calendar year in which the Participant
reaches age 701/2.

        Section 7.08    Pre-Retirement Survivor Benefit.    If a Participant
dies prior to Retirement and prior to receiving full payment of his or her
Deferral Account(s), The Dow Chemical Company shall pay the remaining balance
(determined as of the most recent Valuation Date preceding such event) to the
Participant's Beneficiary or Beneficiaries (as the case may be) in a lump sum.
If a Participant was employed at a Company other than The Dow Chemical Company,
such Company shall pay the remaining balance of such deceased Participant's
Deferral Account in accordance with the preceding sentence, and The Dow Chemical
Company shall reimburse the Company for such payment.

        Section 7.09    Post-Retirement Survivor Benefit.    If a Participant
dies after Retirement and prior to receiving full payment of his or her Deferral
Account(s), The Dow Chemical Company shall pay the remaining balance (determined
as of the most recent Valuation Date preceding such event) to the Participant's
Beneficiary or Beneficiaries (as the case may be) in a lump sum. If a
Participant was employed at a Company other than The Dow Chemical Company, such
Company shall pay the remaining balance of such deceased Participant's Deferral
Account in accordance with the preceding sentence, and The Dow Chemical Company
shall reimburse such Company for such payments.

        Section 7.10    Disability.    If a Participant suffers a Disability,
the Participant's Deferred Amount shall cease, and The Dow Chemical Company (or,
a Company other than The Dow Chemical Company, if the Participant is employed at
a Company other than The Dow Chemical Company, subject to reimbursement by The
Dow Chemical Company) shall pay the benefit described in section 7.01 as a lump
sum.

        Section 7.11    Separation from Service.    In the event of Separation
from Service which takes place prior to eligibility for Retirement, The Dow
Chemical Company (or, a Company other than The Dow Chemical Company, if the
Participant is employed at a Company other than The Dow Chemical Company,
subject to reimbursement by The Dow Chemical Company) shall pay the benefits
described in section 7.01 in a single lump sum payment as soon as practicable
after the Separation from Service.

        Section 7.12    Small Benefit Election.    Notwithstanding any of the
foregoing, in the event the sum of all benefits payable to the Participant or
Beneficiary(ies) is less than or equal to ten thousand dollars ($10,000), the
Administrator shall pay such benefits in a single lump sum. The Administrator
shall also change monthly payments so they are at least three hundred dollars
($300) by reducing the number of monthly installments.

        Section 7.13    Hardship Withdrawals.    Notwithstanding the provisions
of Section 7.01 and any Participation Agreement, a Participant's on-going
Deferred Amount shall cease and a Participant shall be entitled to early payment
of all or part of the balance in his or her Deferral Account(s) in the event of
an Unforeseeable Emergency, in accordance with this Section 7.13. A distribution
pursuant to this Section 7.13 may only be made to the extent reasonably needed
to satisfy the Unforeseeable Emergency need, and may not be made if such need is
or may be relieved (i) through reimbursement or compensation by insurance or
otherwise, (ii) by liquidation of the Participant's assets to the extent such
liquidation would not itself cause severe financial hardship, or (iii) by
cessation of participation in the Plan. An application for an early payment
under this Section 7.13 shall be made to the Administrator in such form and in
accordance with such procedures as the Administrator shall determine from time
to time. The determination of whether and in what amount and form a distribution
will be permitted pursuant to this Section 7.13 shall be made by the
Administrator.

        Section 7.14    Change of Control.    An Eligible Employee may elect
that, if a Change of Control occurs, the Participant (or after the Participant's
death the Participant's Beneficiary) shall receive a lump sum payment of the
balance of the Deferral Account within thirty (30) days after the Change of
Control. This election is irrevocable, must be elected in the 2007
(November 2006) enrollment period and shall apply to the 2005 and 2006 Deferral
Accounts, as well as all future deferred Eligible Compensation, if any. In the
event an Eligible Employee does not elect to have his 2005 and 2006 Deferral
Accounts and all future deferred Eligible Compensation, if any, paid in a lump
sum upon a Change of Control, the 2005 Deferral Account, the 2006 Deferral
Account and all future deferred Eligible Compensation, if any, will be
distributed in accordance with the Eligible Employee's Distribution elections in
the relevant Participation Agreements (i.e., in 2005, the Eligible Employee
elected to receive his/her 2006 Deferral Account paid in 2010 in quarterly
installments; in 2006, the Eligible Employee elected to receive his/her 2007
Deferral Account paid in 2011 in a lump sum). For the 2007 Plan Year forward,
any

220

--------------------------------------------------------------------------------



newly Eligible Employees, or Eligible Employees that initially enroll for the
2007 Plan Year or after, will be allowed to determine their irrevocable election
for the initial year, as well as all future deferrals, at the time of their
initial election. No further elections regarding distributions upon a Change of
Control will be allowed. All Participation Agreements previously filed by a
Participant who receives a distribution under this Section 7.14 shall be null
and void to the extent such Participation Agreement provides for a distribution
upon a Change of Control. Nothing in this Section 7.14 shall be interpreted or
construed to permit a lump sum payment of Deferred Amounts if an election under
this Section 7.14 results in an acceleration of a distribution prohibited by
Section 409A of the Internal Revenue Code or any regulations or guidance issued
thereunder.

        Section 7.15    Discretionary Company Contributions.    Any Company may
at any time contribute a discretionary Company contribution. This discretionary
Company contribution may be for payments including, but not limited to, signing
or retention bonuses. The amount of the discretionary Company contribution may
vary from payroll period to payroll period throughout the Plan Year, may be
based on a formula which takes into account a Participant's overall
compensation, and otherwise may be subject to maximum or minimum limitations.
The discretionary Company contribution shall be credited to the Deferral Account
as soon as administratively feasible following the end of the payroll period.
The discretionary contribution shall be invested among the same Hypothetical
Investment Benchmarks as defined in 6.02 in the same proportion as the elections
made by the Participant governing the deferrals of the Participant. The
discretionary contribution shall be distributed to the Participant according to
the election made by the Participant governing his or her deferrals for the Plan
Year in which the discretionary Company contribution is made, or if none, the
most recent valid Participation Agreement on file for the Participant. The
vesting schedule shall be determined by the Administrator at the time the
discretionary Company contribution is made.

If a Participant is employed at a Company other than The Dow Chemical Company,
such Company shall pay or transfer to The Dow Chemical Company any amounts
designated as discretionary Company contributions for all such Participants as
of the date such discretionary Company contributions are credited to a
Participant's Deferral Account. The Dow Chemical Company shall hold such amounts
as part of the general assets of The Dow Chemical Company.

        Section 7.16    Withholding of Taxes.    Notwithstanding any other
provision of this Plan, any Company shall withhold from payments made hereunder
any amounts required to be so withheld by any applicable law or regulation.

ARTICLE VIII
   
BENEFICIARY DESIGNATION

        Section 8.01    Beneficiary Designation.    Each Participant shall have
the right, at any time, to designate any person, persons or entity as his or her
Beneficiary or Beneficiaries. A Beneficiary designation shall be made, and may
be amended, by the Participant by filing a written designation with the
Administrator, on such form and in accordance with such procedures as the
Administrator shall establish from time to time.

        Section 8.02    No Beneficiary Designation.    If a Participant or
Beneficiary fails to designate a Beneficiary as provided above, or if all
designated Beneficiaries predecease the Participant or his or her Beneficiary,
then the Participant's Beneficiary shall be deemed to be, in the following
order:

(a)to the spouse of such person, if any; (b)to the children of such person, if
any; (c)to the beneficiary of any Company Paid Life Insurance of such person, if
any; (d)to the beneficiary of the Executive Life Insurance of such person, if
any; (e)to the beneficiary of any Company-sponsored life insurance policy for
which any Company pays all or part of the premium of such person, if any; or
(f)to the deceased person's estate.

221

--------------------------------------------------------------------------------





ARTICLE IX
   
AMENDMENT AND TERMINATION OF PLAN

        Section 9.01    Amendment.    The Board may at any time amend this Plan
in whole or in part, provided, however, that no amendment shall be effective to
decrease the balance in any Deferral Account as accrued at the time of such
amendment, nor shall any amendment otherwise have a retroactive effect.

        Section 9.02    Company's Right to Terminate.    The Board may at any
time terminate the Plan with respect to future Participation Agreements. The
Board may also terminate the Plan in its entirety at any time for any reason,
including without limitation if, in its judgment, the continuance of the Plan,
the tax, accounting, or other effects thereof, or potential payments thereunder
would not be in the best interests of The Dow Chemical Company, and upon any
such termination, The Dow Chemical Company shall pay to each Participant (or
shall transfer to a Company other than The Dow Chemical Company for payment if
the Participant is employed at a Company other than The Dow Chemical Company)
the benefits such Participant is entitled to receive under the Plan as monthly
installments over a three (3) year period commencing within ninety (90) days
(determined as of the most recent Valuation Date preceding the termination
date). Any Company may cease participation in the Plan for any reason by
notifying The Dow Chemical Company in writing at least 30 days prior to such
Company's cessation of participation. Payments to Participants of any such
Company will commence in accordance with the terms of the Plan.

ARTICLE X
  
MISCELLANEOUS

        Section 10.01    Unfunded Plan.    This Plan is intended to be an
unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees,
within the meaning of Sections 201, 301 and 401 of ERISA and therefore meant to
be exempt from Parts 2, 3 and 4 of Title I of ERISA. All payments pursuant to
the Plan shall first be made from the general assets of The Dow Chemical
Company, as the entity primarily liable for such payments, and no special or
separate fund shall be established or other segregation of assets made to assure
payment. As described above, if a Participant is employed at a Company other
than The Dow Chemical Company, such Company shall pay such Participant's
Deferral Account balance to such Participant according to the terms of the Plan,
and The Dow Chemical Company shall reimburse such Company for the amount of the
payment. In the event The Dow Chemical Company is insolvent or is otherwise
unable to make any required payment or reimbursement to a Participant or a
Company, the Company (other than The Dow Chemical Company) that employed such
Participant shall be secondarily liable for such payments from the general
assets of such Company. No Participant or other person shall have under any
circumstances any interest in any particular property or assets of The Dow
Chemical Company or any other Company as a result of participating in the Plan.
Notwithstanding the foregoing, The Dow Chemical Company may (but shall not be
obligated to) create one or more grantor trusts, the assets of which are subject
to the claims of The Dow Chemical Company's creditors, to assist it in
accumulating funds to pay its obligations.

        Section 10.02    Nonassignability.    Except as specifically set forth
in the Plan with respect to the designation of Beneficiaries, neither a
Participant nor any other person shall have any right to commute, sell, assign,
transfer, pledge, anticipate, mortgage or otherwise encumber, transfer,
hypothecate or convey in advance of actual receipt the amounts, if any, payable
hereunder, or any part thereof, which are, and all rights to which are,
expressly declared to be unassignable and non-transferable. No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant's or any other person's
bankruptcy or insolvency.

        Section 10.03    Validity and Severability.    The invalidity or
unenforceability of any provision of this Plan shall not affect the validity or
enforceability of any other provision of this Plan, which shall remain in full
force and effect, and any prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

        Section 10.04    Governing Law.    The validity, interpretation,
construction and performance of this Plan shall in all respects be governed by
the laws of the State of Delaware, without reference to principles of conflict
of law, except to the extent preempted by federal law.

222

--------------------------------------------------------------------------------



        Section 10.05    Employment Status.    This Plan does not constitute a
contract of employment or impose on the Participant or any Company any
obligation for the Participant to remain an employee of such Company or change
the status of the Participant's employment or the policies of such Company and
its affiliates regarding termination of employment.

        Section 10.06    Underlying Incentive Plans and Programs.    Nothing in
this Plan shall prevent any Company from modifying, amending or terminating the
compensation or the incentive plans and programs pursuant to which Performance
Awards are earned and which are deferred under this Plan.

        Section 10.07    Severance.    Payments from the Executive Severance
Supplement equal to six months' Base Salary will be credited to the
Participant's Deferral Account subject to the same earnings methods and
distribution elections most recently elected by the Participant governing his or
her Base Salary deferrals. The Executive Severance Supplement for individuals
who do not have an established Deferral Account will be deemed to be invested
using the 125% of Ten Year Treasury Notes Hypothetical Investment Benchmark and
a ten year payout distribution election.

        Section 10.08    Successors of the Company.    The rights and
obligations of The Dow Chemical Company shall inure to the benefit of, and shall
be binding upon, the successors and assigns of The Dow Chemical Company.

        Section 10.09    Waiver of Breach.    The waiver by The Dow Chemical
Company of any breach of any provision of the Plan by the Participant shall not
operate or be construed as a waiver of any subsequent breach by the Participant.

        Section 10.10    Notice.    Any notice or filing required or permitted
to be given to The Dow Chemical Company under the Plan shall be sufficient if in
writing and hand-delivered, or sent by first class mail to the principal office
of The Dow Chemical Company, directed to the attention of the Administrator.
Such notice shall be deemed given as of the date of delivery, or, if delivery is
made by mail, as of the date shown on the postmark.

By:       

--------------------------------------------------------------------------------

      Julie Fasone Holder  
Its:
 
Corporate Vice President
      Human Resources Department       The Dow Chemical Company  

223

--------------------------------------------------------------------------------



APPENDIX A

The Dow Chemical Company Stock Index Fund

125% of Ten Year Treasury Notes

Vanguard Windsor II Admiral Shared (Effective January 1, 2007)

Vanguard 500 Index Fund

T. Rowe Price Mid-Cap Growth Fund

Fidelity Low-Priced Stock Fund

Fidelity Diversified International Trust (Effective September 1, 2006)

Vanguard Balanced Index Fund

224

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10(dd)

